Filed 4/14/21 P. v. Crenshaw CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D077929

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCD132521)

DOUGLAS L. CRENSHAW,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
John M. Thompson, Judge. Affirmed.
         Lynelle K. Hee, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2000, a jury convicted Douglas L. Crenshaw of first degree murder

(Pen. Code,1 § 187, subd. (a)) and found Crenshaw had personally used a
deadly weapon (a hammer) in the commission of the offense (§ 12022,
subd. (b)). The jury also found true a special circumstance the murder was


1        All further statutory references are to the Penal Code.
committed during a burglary. (§ 190.2, subd. (a)(17).) Crenshaw was
sentenced to life without the possibility of parole.
      Crenshaw appealed and this court affirmed his conviction in an
unpublished opinion filed in November 2001. (People v. Crenshaw (Nov. 30,
2001, D035848) [nonpub. opn.].)
      In March 2019, Crenshaw filed a petition for resentencing under
section 1170.95. The trial court appointed counsel, received written briefs
from the parties, and reviewed the record of the conviction. The court denied
the petition by written order, concluding the record demonstrated Crenshaw
was the actual killer and thus ineligible for relief under section 1170.95.
      Crenshaw filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating she has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Crenshaw the
opportunity to file his own brief on appeal, but he has not responded.

                                 DISCUSSION2
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issue which was considered in evaluating
the potential merits of this appeal: Whether Crenshaw’s petition for
resentencing established prima facie showing of merit which would require a
hearing.



2     The facts of the offense are fully set forth in our opinion on direct
appeal. (People v. Crenshaw, supra, D035848.) We will not repeat them
here.
                                        2
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Crenshaw on this appeal.
                               DISPOSITION
      The order denying Crenshaw’s petition for resentencing under
section 1170.95 is affirmed.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




GUERRERO, J.




                                     3